5 F.3d 538NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
William Grant ODOM, Petitioner-Appellant,v.Wayne ESTELLE, Warden;  Attorney General of the State ofCalifornia, Respondents-Appellees.
No. 92-56154.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1993.*Decided Sept. 3, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
William Grant Odom, a California state prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2254 habeas petition challenging his state conviction for possessing stolen weapons, possessing precursors with the intent to manufacture methamphetamine and endangering two children.  We review de novo, Desire v. Attorney General of California, 969 F.2d 802, 804 (9th Cir.1992), and affirm.


3
Odom contends that the search of the residence where he was arrested violated the fourth amendment.  A fourth amendment claim is not cognizable in a federal habeas proceeding where the state has provided "an opportunity for full and fair litigation" of the claim.  Stone v. Powell, 428 U.S. 465, 494 (1976).  Because Odom had a full and fair opportunity to litigate his fourth amendment claim in California state court, see Cal.Penal Code Sec. 1538.5;  Gordon v. Duran, 895 F.2d 610, 613 (9th Cir.1990), the district court properly rejected this contention.


4
Odom also contends that his due process rights were violated in state post-conviction proceedings.  Allegations of error in state post-conviction proceedings are not cognizable in federal habeas proceedings.  Franzen v. Brinkman, 877 F.2d 26 (9th Cir.), cert. denied, 493 U.S. 1012 (1989).  Accordingly, the district properly denied Odom's habeas petition.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3